Title: To Alexander Hamilton from James Wilkinson, 6 September 1799
From: Wilkinson, James
To: Hamilton, Alexander


Sir
New York September 6, 1799

I have the Honor to submit to your Consideration, a rough delineation of the Maritime Coast of the United States, and those parts of the interior of our Country, which lay contiguous to the Dominions of Great Britain and Spain, as far North as the “Saut de St. Marie,” with the intention to exhibit to you, at one View, the Military posts occupied at this time by the several Powers, and such as have been heretofore occupied & abandoned by us, to which I have added projections of other Posts, recommended to our occupancy by sound policy—with this sketch you will also receive sundry Documents, numbered progressively from 1. to 9, to which I shall, in the Course of this report, find it necessary to have reference.
In the exposition of the Ideas, the opinions, & the facts which I am about to render you, I shall avail myself of the Lattitude you have allowed me, & banishing reserve, will repose on your magnanimity, for indulgence to my Errors & a liberal interpretation of my motives. Should my Language appear either Confident or dictatorial, I pray you impute it to my desire to avoid verbosity, on a Subject necessarily too prolix, & to acquit me of any indecorous propensity. Pardon this exordium perhaps too formal.
When we survey the Geographical position, investigate the local properties, and cast an Eye to the Agricultural improvements of the United States; the extent & the Direction of the St. Lawrence & Mississippi Rivers will not escape the attention of the intelligent, nor fail to excite the Sollicitudes of every sound American Breast, for future Consequences.
These immense Rivers, together with the infinity of their Ramifications, traverse almost every Clime, circumscribe our most valuable Domains, embrace our whole interior population, and open Avenues to the Heart of our Country, by which in the present State of National incaution, we are liable to be successfully attacked by an inconsiderable force.
The attempt to dispossess a respectable Enemy, once in possession of our Western or Northern Frontier, will be found expensive, (beyond Calculation) difficult in the extreme, and at best of doubtful issue. For while He may derive powerful Aids, from the unconquerable animosities of the Savages, and the versatility of our own Erratics, we shall be exposed to the solid obstructions and impediments, which arise from the distance of our resources, and the Difficulties of the route. To wait for events, will put it out of our power to guard against them. We should therefore, anticipate probabilities at least, & determine to erect substantial Barriers, against those dangerous Portals, which open the way directly to our most vulnerable Parts. To this end, we should augment our force on the Mississippi & the Lakes, we should condense that which is now there, and occupy the most Critical and commanding passes, by durable Works judiciously constructed.
We at present hold several useless Posts on the North-western Frontier, merely to awe to conciliate & to watch the Indians, or to aid the transition of Public Stores in their progress—such are Oswego, Presque Isle, Fort Fayette, Fort Washington, Fort Wayne & Fort Knox, these should be broken up and the Troops incorporated, for by such fritterings we destroy both Officer and Soldier, & expose ourselves always to be beaten in Detail. Should the disposition & the clamours of our transmontane Settlers, be offered in opposition to this proposition, I answer that while We command the House, we shall be able to govern the Inhabitants, and therefore the Hostility of the Indians within our Cordon, who are dependent on us for the implements of War, cannot eventuate in any thing serious, and as to the clamour of the Inhabitants it is desireable, because a State of Alarm or “le petite Guerre” will find employ for our Frontier discontents, will silence their political misrepresentations, & bring home to the Heart their dependence on Government. As to those posts which protect the Transport of the Public p[r]operty, they are surrounded by strong settlements and embosomed by the Civil Authority, which can certainly effect the same Security of the National Interest as those of Individuals; it is therefore presumed, that suitable Agents in charge for the Public, will suffice for every object of Utility at such points.
The Notes attached to the Garrisons, enumerated in the proposed disposition No. 1, will exhibit in brief, the motives which have directed the Distribution & Station of the Troops therein refered to, but as I deem it highly necessary, strong Works should be erected near the Head of the Straits, which lead from Lake Huron and from Lake Erie, it is proper I should assign my reasons for this opinion.
It is presumed, the British Government will never again attempt, the Strength of our Country on the Atlantic Quarter, by an invasion from the Northward, but it is possible a state of things may occur to invite a repossession, and even the extention, of their former occupancies to the North and Westward; in such case, she must commence Her operation from Montreal, and may approach us by the direct route of Cataraqui, or by what is called the Back route, of Grand River and French River into Lake Huron—or by both at the same time.
The Scite which I recommend for a Post at the Bottom of Lake Ærie, was pointed out to me by one McNiff, formerly an Engineer in the British Service, who represented the Ground to be well adapted to fortification, with the advantage of a good Harbour & safe Anchorage, which is not I understand to be found elsewhere in that neighbourhood. He added, that immediately Anterior to Mr. Jay’s Treaty, Lord Dorchester had determined to Erect a fortification on that spot. A post there, I am informed, will overlook Fort Ærie, and command the Mouth of the Strait, in case of Hostility it will leave no Harbour in that Vicinity, for the Vessels of the Enemy on Lake Ærie; & at the same time will afford protection to our own, it will form a second Barrier, & preserve the Communication with Pennsylvania, & it will oppose additional obstacles to the advance of an Enemy, by the route of the Cataraqui & Lake Ontario; considered in these Views, merely to the defence of the Country, I conceive the Subject worthy examination, but viewed irrelativly to Military purpose, it will not I believe be found undeserving attention. For at the present time, the want of a road within our own Limits, & a place of “Depot” near Lake Ærie, oblige us to carry our Stores & Merchandize, public & private, through the British Territory, from New Ark to Chepawa Creek by Land, and from the last place to Fort Ærie in Batteaux, which involves much delay and expence, and exposes our Citizens to undue Constraints & partialities. The Scite of Old Ft. Schlosser, erected anterior to the Revolution & long since Destroyed, was occupied under my orders in 1797, but the rapidity of the Current at that point, forbiding the approach of Vessels of Burthen, & the ascent of the Stream being found difficult to Batteaux, the Small garrison was withdrawn. These difficulties and disadvantages will all be removed, by the establishment proposed at the Head of the strait, as the Ground from thence to Niagara is, I am assured, susceptible of a good road.
If in our course we examine the position of Presque Isle, it will be found, that it can have no controul over the Navigation of Lake Ærie. The present Work is injudiciously posted, and consists merely of Block houses connected by ranges of pickets. The scite presents no Critical Spot for occupancy, the surface being towards the Country every where flat. Six & an half feet water only, can be carried into the Harbour. The settlements around it are considerable, & are progressing rapidly—it cannot be possessed by an Enemy, before the Posts in advance are carried—and on an exigency, in twelve Days notice, four Thousand Men may be assembled there with Arms, from the State of Pensylvania. Under these Circumstances, I have recommended the removal of the Garrison.
From this point, passing Detroit, we will proceed to the Head of the Strait, leading from Lake Huron, where a post, in case of hostility, will be found indispensable, to cut off the communication to & from that Lake, with the British settlements below. The Nature of the Ground, & the narrowness of the pass, will enable us to do this effectually, and by such Establishment, we guard against a Coup de main by French River, which is very practicable in Birch Canoes. No. 2 covers a particular Sketch of the Spot taken by me in 1797, and the Post becomes the more indispensable, because Detroit, altho’ proper for a place of Arms & of General “Depot” and necessary to keep the Indians in Check, & to cover the settlements in that Quarter, does not command the Strait, which opposite to the Fort is a mile Wide, and the main Channel running close under the British Shore. Whenever it may be found expedient, to shut out the British from Lake Superior, a Post must be established at the “Saut de St. Marie,” which may be conveniently done from Macanac, in Vessels drawing 7 feet water or by Batteaux & Birch Canoes.
As this Chain of Posts may Effectually exclude all foreign intercourse (from the Northward) with our Citizens & our Savages, which we are not disposed to permit, as it may effectually bar all communication between Canada & Louisiana, at our will, and cannot be forced but by a regular attack, (which with tolerable Vigilance in the Government we shall always be able to anticipate by a Superior force) I consider the positions well adapted, and the force assigned, in our present relation with Great Britain, competent to every object of national security; it is however my decided opinion, that the height which looks into the present Works of Macanac, should be occupied by a small but strong regular Work, and the Garrison transfered to it. This precaution & proper endowments, will enable 250 Men to defend the place, against any force which can be brought against it; such are the obstacles in the approach to it, the difficulty of finding Subsistence there, & the shortness of the season for operations—combined to these preparations, we must have a Navy for Lake Ærie, to bear some proportion to that of the Enemy.
In addition to the motives assigned for maintaining & reinforcing Fort Massac, it may be observed, that this post, constituting the immediate portal of the Ohio, in the Face of the whole Western Country, is viewed with exultation by the Friends of Government, & with infinite disgust by its Enemies; it should therefore be made to take a respectable aspect, in order to give confidence to the well disposed, to appal the Turbulent & to convert the wavering. The works, at present a mere stockade, should be strengthened, and then it may be employed to coerce obedience by the occlusion of the River, should the step become necessary, or in case of exigency, an hundred men may be spared from thence to the Service below.
In this place perhaps it may be most proper, to call your attention to the State of our Ordnance at the several frontier Posts. The Return under Cover No. 3 will exhibit our whole Artillery with their appertinents at every Post except Macanac & Niagara, & in No. 4 you have a brief Abstract of the Cannon & Howitz at each post, to which I have annexed an Estimate of the pieces indispensable, to the Safety of our Fortifications and the Honor of our Arms; on this Subject it would be presumptuous in me, to adress you in detail, as your peculiar intimacy with this branch of service, will best enable you to form the proper Conclusions; it may however be proper for me to inform you, that altho’ I have no Return from Macanac, I believe the heaviest metal there, are Brass 6 pounders & 5½ inch Howitz. Look Sir at the Endowments of Fort Lernoult, (at Detroit) a work of some Regularity, & you will find our field Artillery sadly misapplied. It may be material also to add, that Shot and Shells of any Diameter & in any Quantity, can be had from the furnaces on the Monongahela, well executed under the direction of Major Craig of Pittsburgh, for less than 6 Cents per Lb. The Mass which you will find reported on the Mississippi, was cast there in the spring 1798 by my Orders. On this subject I have written urged and intreated again & again, and for fear it should be forgotten, I send you under Cover No. 5 the transcript of a requisition, made in February or March 1798, which has not been attended to in any respect. The Artillery for the Lakes, may I presume be most promptly & (Economically transported, from this place by the Mohawk River & Fort Schuyler, in the proper season, and that for the Mississippi may, in the present moment, with facility & very light expence, be safely sent forward by the City of New Orleans. With Submission I will ask should this moment be lost?
The quantum and disposition of our force, on the Mississippi and the Southern Frontier, are subjects, which in the present State of things, have claim to prompt deliberation & decisive Action; the present calm in that Quarter, may prove a deceitful one, and if the Storm should take us unprepared sad scenes may ensue. The handful of Men now on that Station, could make but feeble resistance, even against the enthusiastic yoemanry of Louisiana once put in motion. It appears rational and necessary, that we should determine either to Defend the Country, or to abandon it; in the first case, the means should be correspondent, and in the last case, the Troops now there should be withdrawn, for in the present State of Hands the Game on our part may soon become a desperate one. The imbecility of the Spanish Government on the Mississippi is as manifest, as the ardor of the French fanatics of Louisiana is obvious. A Single Individual of hardy enterprize, presenting himself with directorial Credentials, and hoisting the National Standard at New Orleans, might depose the Spanish administration in one hour, and have the population of the Country at His disposal, for whatever desperate Enterprize—under such circumstances will it be indecorous, should I express my apprehensions, that we repose in false Security & that if we are not seasonably aroused, the dismemberment of the Union may be put to hazard.
Whoever consults the passions and interests of the human Breast, and is acquainted with the Geography of the Country, will discover, that the Nation which holds the arbitrary controul of the Navigation of the Mississippi, must eventually direct the policies of the Western Americans, and it is equally obvious, to all who are acquainted with the habits & relative Interests, of the Citizens and the Indians of the United States, that the latter can never cease to be the enemies of the former, and will continue ever ready to strike for Vengeance, when opportunity may favor. The savages who inhabit the tract of Country, bounded by the Tombigby on the East, The Tennessee on the North, The Mississippi on the West, and the Mexican Gulph on the South, can muster at least 6,000 fighting Men. I speak from good information; we will suppose their force armed against us, and 1,000 regular Troops & 500 Chassieurs, posted at the Walnut Hills (the first spot below the Chickasaw Bluffs which is not inundated during the Winter & Spring) with ten Stout Gallies, bearing 6s. 12s. & 24 pounders, well built and well manned, at a point so remote, with the impediments which intervene, the Casualties to which we shall be subject, the delays which are unavoidable, and the disaffection we may have to encounter, among our own people, who can calculate the time, the toil, the Blood, and Treasure which may be found necessary, to drive the Usurpers out of the National Territory? or if the power in possession, be hardy & enterprizing, who can ascertain the practicability of the attempt? In my own Judgement, the event would, at best, be problematical, because the resources of the usurpers would be more convenient, & their intercourses, more prompt & facile than our own could be. Before we dismiss the Subject, it may be necessary to take into View, that we dare not move out of the Ohio, until we have built a River Navy of decided Superiority, for it may be received as a truth, that an expedition, after four days sail down the Mississippi, must succeed, surrender, or perish, as we can find no retreat to an army, through deep, difficult, extensive, & trackless wilds—for instance an Army driven on Shore near the River St. Francois, with an Enemy in front, will find itself at least four hundred Miles removed from Succour, & without Transport must fall a pray to hostile Savages or Starve. Reverting to the question of abandonment or Defence, which has been suggested for the sake of Argument & Elucidation, let us contemplate the boundless range of the Mississippi, let us view its countless tributaries, which bathe the most extensive tract of Luxuriant soil in the Universe, let us reflect that the most valuable portion of this soil is ours of right, and that on the Maintainance of this right, must depend the National Unison; under such well founded reflexions & the impressions Consequent, I flatter myself we shall not hesitate, and that a Determination may ensue, no longer to hazard such precious and important Interests.
For the safety, the subordination, & prosperity of our Western possessions, the most Cheap and conclusive plan, would be the Capture of New Orleans, but as this Step is at present unwarranted, we must turn our thoughts to the defensive protection of our Settlements in that Quarter, and in this View it will naturally occur, as a general principle, that the means to be opposed, must bear due proportion to the force which may be employed against us, but in the present State of things, I deem three Regiments of Infantry, three Companies of Artillery, Two Troops of Cavalry, and our two Gallies, competent to the Defence of the Country, against any Force which could have been brought into Action from Louisiana, when I left that province in June last, provided we receive a seasonable supply of Artillery & Ordnance Stores.
The particular disposition which I should prefer for this force, under the Circumstances in which I left the Country, may be briefly comprized in the following Detail Vizt. A Subaltern’s Command at Fort Pickering (say Chickasaw Bluffs) as a “locum tenens” to preserve our (exclusive) intercourses with the Chickasaw Indians, and for their accommodation. A Garrison at Fort Adams, competent to command the pass of the River & to protract a Siege for three months, and to this service, I consider 500 Infantry & two Companies of Artillery adequate, the Works being finished and properly armed & endowed. From Fort Adams along the Line of National Demarkation, at the critical passes, I propose a Chain of small Posts, to prevent foreign intrigues with our Indians, & to detect any desultory movements, which might be attempted by our left, & towards our rear. The Garrisons of these Posts may be calculated to repel the attacks of small Arms, & to retire without loss before the approach of Cannon. With my main Body, I would select a healthy position, to cover our settlements, favour a Co-operation with Fort Adams, should it become necessary, & enable me to give Battle to an invading force, or to deny it at my discretion. In this situation I would make soldiers, & wait Events & Orders.
Having thus Sir run over our whole frontier, from Canada to East Florida, permit me to call your attention to the sources, from whence we are to derive the force requisite to carry into Effect, the propositions which I have the Honor to offer to your Consideration.
The Regimental Returns No. 6 are calculated to expose to you, the paucity & terrible derangement of those Corps.
The Battallions of Artillery, necessarily acting in Detachment, we find deficient seventy one privates (more than one fourth of the Establishment) we perceive also one Captain deficient, one Subaltern absent, & another about to resign his Commission.
The first Regiment we find scattered from one extreme of the Nation to the other, we find two Companies mustered to the same Officer (Captain Tinsley),& six Companies furnishing 232 privates only instead of 360, & it is painful to remark, that in this number  consists the Strength of the Regiment. We find also four Captains & four Subalterns only present with those six Companies, (which leaves two Captains and eight Subalterns to be accounted for) and we see a Deficiency of four Lieutenants & two Surgeons mates to complete this Corps.
The second Regiment is more compact, but it is also much dispersed; we perceive a great deficiency in the Ranks of this Corps likewise, eight Companies furnishing 301 privates in place of 480, the Establishment. We find four Captains and sixteen Lieutenants absent, and One Lieutenant & two surgeons Mates wanting to compleat.
Of the Third Regiment, we find five Companies on the Mississippi, and one in the State of Tennessee, of the last I have no Return, the five Companies return only 216 privates instead of 300, and we find in this Corps also, a great dispersion of the Officers, The Lieutenant Colonel being in Georgia, the 1st. Major in New Hampshire, a plurality of the Company Officers, the Surgeon, & Mate absent, and six Lieutenants and one Surgeon’s Mate wanting to compleat.
The Fourth Regiment was taken from my Command in 1797& I have no Return of it.
To Compleat the three first Regiments to the Establishment, the summary annexed to the Regimental Returns, exhibits a deficiency of eleven Lieutenants, five Surgeons mates, thirty Cadets, three Serjeants Major, five Quarter Master Serjeants, five Senior Musicians, Sixty Serjeants, fifty one Corporals, ten Drummers, Sixteen Fifers, & one thousand and fifty one privates, and Eighteen Captains & forty four Lieutenants are reported absent.
This great deficiency, of nearly three fifths of the Establishment, is an affecting circumstance, but the derangements & distraction of the Corps, and the Seperation of the men from the Officers, and the Officers from the men, tear up the fundamental principles of Military institutions—they extinguish the Pride of Corps, that powerfully operative impulse—They prevent Emulation—they perpetuate ignorance—they produce insubordination & indiscipline—and they destroy responsibility, without which all multitudes become Mobs, and an Army the worst of all.
It is irksome to retrace lost ground—it is difficult to combat successfully the prejudices of the ignorant & the indolent—it is sometimes odious to correct abuses—and it is always laborious to extract order out of Confusion, but I and all within the sphere of my Command, look up to you Sir (in full confidence) for such radical reforms, as may rescue the profession from Disgrace, And the Army from utter ruin; we languish to behold innovation & presumption, yield to principle & subordination—we wish to see rightful prorogatives and just distinctions maintained, against partial innovations & capricious whims. And we thirst for the restoration of responsibility, throughout the various Grades. To the accomplishment of these desirable objects, we deem it important, that an immediate Organization of the Companies ensue, that the Officers be ordered to join without delay, and that they be not hereafter seperated from their Companies, but by permission of the Commanding General—That the Regiments be incorporated when practicable, and when impracticable, that the parts be approximated, as nearly as the service may permit. That the Field Officers be attached to, and act with their several Corps, & that in the Gradations of Rank & the relations of Duty, no authority may intervene between a Superior and an inferior.
In the present Situation of the Troops under consideration, I find some difficulty in devising a plan for their incorporation, & to bring the several Garrisons to the Posts proposed for them, but to delay the Corrective, will be to foster the disorder which menaces our dissolution, & with great Objects before us, we must step over small impediments.
With due deference then, and pursuant to the Ideas before expressed, I will propose that the first Regiment & two Companies of Artillery, be assigned to the posts of the Lakes & the Garrison of Massac on the Ohio, and that the 2d, 3d, & 4th. Regiments be ordered to the Mississippi.
Should this proposition be adopted, it seems adviseable that the whole of the Infantry in Georgia, be transfered to some one of the New Corps, and the Officers be ordered to your Head Quarters for instructions; by this arrangement we save the expence of double transport, we prevent delay, and avail ourselves of the services of men, who are Seasoned to an unhealthy Country.
The troops now at Oswego & Niagara, with Whistlers Company from Fort Wayne, will complete the Garrison proposed for the second place, to one Lieutenant of Artillery, & three Lieutenants, one Serjeant, and four privates of Infantry, and will leave us one Serjeant, two Corporals, one Drummer, one Fifer, two Artificers & sixteen privates of Artillery, with three fifers & one Corporal of Infantry, to be carried forward to Detroit, and transfered to the first Regiment & Captain Thompsons Artillery, to which place also, the Residue of the Garrison of Fort Wayne should be ordered, & that Post left in Charge of the Indian Agent there; we shall then find at Detroit of Artillery 1 Captain, 1 Lieutenant 3 Serjeants 4 Corporals 2 Fifers 1 Drummer 2 Artificers & 33 Matrosses, and of the Infantry of the 1st. Regiment One Lieutenant Colonel 1 Major 1 Captain 1 Lieutenant 1 Surgeon 3 Serjts. 5 Corporals 3 Fifes 1 Drum & 36 privates, to which I propose to add by transfer, from the Men of the Second Regiment now there, in exchange for the same Number of the first Regiment on the Mississippi, 6 Serjts. 7 Corporals, 2 Drums, 2 fifes, & 75 privates, which will give us a Total of 9 Serjeants, 12 Corporals, 3 Drums, 5 Fifes, & 111 privates, Infantry, & these I would form into two Companies and Officer compleatly. And of the Supernumerary Non Commissioned Officers, Drums & fifes, One Serjeant, one Corporal, one Drum, and one Fife, may be assigned to Captain Prior, who wants them, and the residue may be either reduced to the Ranks, or employed in the Recruiting Service. Thompson’s Artillery should be compleated without delay, and in the mean time a Detachment sent to relieve Porter at Macanac, who with his Company should be ordered to Massac, via Chicago & the Illinois River, a safe easy & expeditious



















Posts
Species of Troops
Lieut. Colonel
Majors
Captains
Subalterns
Surgeons
Mates
Serjeants
Corporals
Drummers
Fifers
Artificers
Privates & Mattrosses
Total Non Commissd. officers Rank & file
Companies


Niagara
Artillery
"
1
"
"
"
1
1
1
"
"
2
16
20
Thompsons



Infantry
"
"
1
"
"
"
3
4
1
1
"
56
65
Whistlers


Detroit
Artillery
"
"
1
"
"
"
3
4
1
2
2
20
32
Thompsons



Infantry
1
1
1
1
1
"
8
12
2
4
"
111
137
Britts & 


Macanac
Artillery
"
"
"
1
"
"
1
1
"
"
"
13
15
Thompsons



Infantry
"
"
1
"
"
"
4
4
1
1
"
32
42
Priors


Massac
Artillery
"
"
1
1
1
"
3
4
1
1
7
26
42
Porters



Infantry
"
"
1
"
"
"
3
4
1
1
"
49
58
Pasteurs



Route, during Spring or Autumn, in Perogues Or Birch Canoes & for the sake of Responsibility & Œconomy, the Detachment of Thompsons Company now at Massac, should be transfered to Porter. The following will then be found, the Actual Strength of the 1st. Regimt. & the force of those Garrisons respectively.
A Comparison of this Return, with the Garrisons proposed for the Posts it Comprehends, will exhibit a great deficiency of men and Officers, to repair these defects, the due Complement of Officers for the five Companies, should be ordered immediately to Join, and the residue should be actively employed in the recruiting service, and it is presumed that fifteen Officers, which will be left for that Duty, may with industry, compleat the Regiment by the next Spring, before which period we have little to apprehend, as the frost will soon lock up that Country.
Of the second Regiment, we have eight Companies returned, which gives us 301 privates, these should be organized into Six Companies compleatly Officered, and the residue of the Gentlemen in Commission, the surplus Non Commissioned Officers Drums & Fifers, Should be ordered to the recruiting service. The detachments of this Corps may with facility, with expedition, & Œconomy, reach the destination proposed for it, by the Miamis of the Lakes, the Wabash, & the Ohio Rivers, and should the proposition be adopted, Orders ought to be immediately issued for the movement, as the Autumnal floods are at Hand, and it is important to the Health of Troops destined to the South, that they should reach their Stations in autumn.
The Third Regiment Returns five weak Companies in the Mississippi Territory, & we are assured of one Company in the State of Tennessee, this last should be ordered to join the main Body. The whole should be officered to the Establishment, & the Recruiting Service should be pushed by the Supernumeraries. The Colonel, who has never seen his Regiment in seven Years service, should be ordered to Join it, & the first Major, who has been more than three years absent, should be ordered to do Duty, either with his Corps or at a recruiting Rendezvous.
With respect to the 4th Regiment, Stationed in the State of Tennessee, I have no report on which to found Details, but as it appears that Peace & Content have been restored in that Quarter, The objects of the Command there have ceased and the Corps may with Facility & without expence, be readily transfered to the Mississippi. The fragment of an Artillery Company, & a troop of Dragoons attached to this Regiment, may also be ordered by the same Route, to the most feeble, exposed, & succourless frontier of the Nation—but Special Care should be had, in the removal of this Corps, that the due Complement of Officers march with it.
Under the Cover No. 7, you will find (respectfully submitted) a plan for the Organization of the four old Regiments, which by the late Augmentation& change of establishment, have been entirely disorganized; in the distribution of the Officers, I have consulted Talents, Qualifications, & Merits, as far as my knowledge extends, & when this failed me, I have cast lotts. I beg to call the Generals attention to my preference of Captains, as I have seen most of them tried, and have made the selection with a View to Combat.
In examining the Ordnance Return for Fort Wayne, you will perceive a handsome stock of small Arms and a small Quantity of Powder; should the Garrison be removed, it will become a matter worthy Consideration, whether these articles should be carried to Detroit or forwarded to the Mississippi, the expence will be nothing in either Case, and the reflexion which should determine us, will rest on the greater or less Safety and Utility of those Articles, at the respective posts. To account to you for the small Quantity of our fixed ammunition, at the Barrier on the Mississippi, I must observe, that we sat down in the Woods, & had our Buildings to form from the Stump, which prevented the completion of an Elaboratory, until within a few days of my departure; and I may add with great truth, (I do it with sensible pain) that I have not an Officer there who knows how to drive a fuze or fix a Shell. This is a point of too much magnitude to escape your attention, & I trust some Officers of skill & Experience, may be forthwith Ordered to that Quarter, & among them a Field Officer is indispensable. Pope is now Senior on that Station, and he is not only ignorant, but at intervals his Conduct actually approaches to insanity. It appears essential, that some person should be Employed for that Station, capable of instructing our Officers in the inferior Branches of the Mathematics (to comprehend the Doctrine of projectiles) & in the use of the necessary instruments, as I know not an Individual in service there, who can take either height or Distance, or who understands the application of Hadleys Quadrant. on this subject it is necessary to add, that Books & Instruments should be furnished, as I have never received either from the public. A Theodolite, a Sextant, a circumferenter with a Chain, and three setts of packets Instruments would I apprehend suffice.
Under the Cover No. 8. I take leave to offer you a Variety of information relative to the interior communications of our Country from Michilimacanac to “le prarie des Chiens” by the West Shore of Lake Michigan, Green Bay Fox River & the Ouisconson, & by the East Coast of the same Lake, to the River St. Joseph & Chicago, and from thence across into the Illinois River, & by that Stream into the Mississippi, & down to Cahokia. Also the route from Cahokia up the Mississippi, to “le prarie des Chiens,” where we have annually, the most numerous assemblage of Savages, & the most considerable mart for Indian Traffic, within our Limits, or within one Thousand miles of the same point. Under the same Cover, you will find reports touching the Tombigby, and the Country intervening from thence, to our lowest Establishments on the Mississippi, which will be accompanied by a General (tho’ incorrect) Map of the Country, & a Sea Coast Chart from New Orleans to Mobile Bay, with a pretty exact projection of the Mobile River up to Fort Stoddart & a Sketch of Lake Michigan from Macanac to Chicago, for which I must refer you to Lieutenant Heton.

Under No. 9 I take the Liberty to offer you certain Manuscripts from my Orderly Book, which taken with my Order of the 22nd. May 1797. before submitted to you, have constituted Standing Rules of Service which it may be necessary for the Commanding General to Change, modify or sanction in order to prevent the quibbles & controversies of the impatient & Litigious.
The moral, physical & political principles, ⟨pro⟩perties, & relations of several Subjects, which we have glanced at in this detail will be examined in another report, which I Shall digest during my Journey to the Eastward, and may be conveniently suspended, as it can have no influence on any immediate Operation.
I am conscious Sir that you will find in these Sheets much useless prattle, but in ballancing between precision & prolixity, I decided that it was safer to tresspass on your time, than to suppress information however frivolous. In matters of Speculation your Intelligence will correct my Errors, But in Matters of Fact, you may repose confidently on this report, which is most respectfully submited to you
By Sir   Your Obliged, faithful & Affectionate Servant
Ja Wilkinson
Major General Hamilton

